Name: Commission Regulation (EU) 2017/1261 of 12 July 2017 amending Regulation (EU) No 142/2011 as regards an alternative method for processing certain rendered fats (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: energy policy;  industrial structures and policy;  processed agricultural produce;  agricultural structures and production;  marketing;  agricultural policy;  environmental policy;  agricultural activity;  natural environment;  animal product;  health
 Date Published: nan

 13.7.2017 EN Official Journal of the European Union L 182/31 COMMISSION REGULATION (EU) 2017/1261 of 12 July 2017 amending Regulation (EU) No 142/2011 as regards an alternative method for processing certain rendered fats (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1069/2009 of the European Parliament and of the Council of 21 October 2009 laying down health rules as regards animal by-products and derived products not intended for human consumption and repealing Regulation (EC) No 1774/2002 (1), and in particular Article 20(11)(a) thereof, Whereas: (1) Commission Regulation (EU) No 142/2011 (2) lays down rules implementing Regulation (EC) No 1069/2009 including procedures for adoption of an alternative processing method. (2) Following an application of the competent authority of Finland for the authorisation of an alternative method for use or disposal of animal by-products or derived products, as referred to in Article 20 of Regulation (EC) No 1069/2009, the European Food Safety Authority (EFSA) published a Scientific Opinion on the use of a continuous multi-step catalytic hydro-treatment for the processing of rendered animal fat (Category 1) (3). This method may be used for the production of renewable diesel, renewable jet fuel, renewable propane and renewable gasoline. This method has been assessed by EFSA as a safe alternative method for processing of Category 1 rendered fats and the products may be declared as the end point in the manufacturing chain. (3) Annex IV to Regulation (EU) No 142/2011 should therefore be amended accordingly. (4) Derived products from the processing of Category 1 and 2 materials are to be permanently marked to ensure traceability and to prevent their entry into the food and feed chain. Annex VIII to Regulation (EU) No 142/2011 sets out requirements for the marking of those derived products. However, in accordance with point 3(e) of Chapter V of Annex VIII to that Regulation, marking is not required for renewable fuels referred to in point J of Section 2 of Chapter IV of Annex IV thereto. (5) Since the multi-step catalytic hydro-treatment for the processing of rendered animal fat (Category 1) reduces the risks to animal and public health as efficiently as the method set out in point J of Section 2 of Chapter IV of Annex IV to Regulation (EU) No 142/2011, it should also be excluded from the marking requirements by adding reference to this method to point 3(e) of Chapter V to Annex VIII to that Regulation. (6) Annex VIII to Regulation (EU) No 142/2011 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 In Article 3 of Regulation (EU) No 142/2011, the following point (k) is added: (k) renewable diesel, renewable jet fuel, renewable propane and renewable gasoline which fulfil the specific requirements for products from the multi-step catalytic hydro-treatment for the production of renewable fuels set out in point 2(f) of Section 3 of Chapter IV of Annex IV. Article 2 Annexes IV and VIII to Regulation (EU) No 142/2011 are amended in accordance with the text in the Annex to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 300, 14.11.2009, p. 1. (2) Commission Regulation (EU) No 142/2011 of 25 February 2011 implementing Regulation (EC) No 1069/2009 of the European Parliament and of the Council laying down health rules as regards animal by-products and derived products not intended for human consumption and implementing Council Directive 97/78/EC as regards certain samples and items exempt from veterinary checks at the border under that Directive (OJ L 54, 26.2.2011, p. 1). (3) EFSA Journal 2015;13(11):4307. ANNEX Annexes IV and VIII to Regulation (EU) No 142/2011 are amended as follows: (1) In Annex IV, Chapter IV is amended as follows: (a) In Section 1, point 1(d) is replaced by the following: (d) renewable fuels produced from rendered fats, which are derived from Category 1 and Category 2 materials, in accordance with point J and L. (b) In Section 2, the following point L is added: L. Multiple-step catalytic hydro-treatment for the production of renewable fuels 1. Starting materials For this process, the following materials may be used: (a) rendered fats derived from Category 1 material, which have been processed using processing method 1 (pressure sterilisation); (b) rendered fats and fish oil complying with point J(1)(a) of this Section. 2. Processing method (a) The rendered fat must be submitted to a pre-treatment which consists at least of bleaching of the starting material, including rendered fats, with acid in the presence of bleaching clay and subsequent removal of the used bleaching clay and insoluble impurities by filtration. Prior to this treatment rendered fat may be degummed with acid and/or caustic solution in order to remove impurities from the rendered fat by forming gums and subsequently separating those gums by centrifugation. (b) The pre-treated materials must be submitted to a hydro-treatment process which consists of a catalytic hydro-treatment step, a stripping step followed by an isomerisation step. The materials must be submitted to a pressure of at least 30 bars at a temperature of at least 265 °C for at least 20 minutes. (c) In Section 3, point 2, the following point (f) is added: (f) the multiple-step catalytic hydro-treatment for the production of renewable fuels may be: (i) in the case of renewable diesel, renewable jet fuel, renewable propane and renewable gasoline resulting from the process, used as a fuel without restrictions under this Regulation (end point); (ii) in the case of gum sludge and used bleaching clay from the pre-treatment process referred to in point L(2)(a) of Section 2:  disposed of in accordance with Article 12(a) or (b) of Regulation (EC) No 1069/2009,  disposed of by burial in an authorised landfill,  transformed into biogas, provided the digestion residues from the biogas transformation are disposed of by incineration, co-incineration or burial in an authorised landfill,  used for technical purposes referred to in Article 36(a)(i) of Regulation (EC) No 1069/2009. (2) In Annex VIII, Chapter V, point 3(e) is replaced by the following: (e) renewable fuels produced from rendered fats, which are derived from Category 1 and Category 2 materials, in accordance with points J and L of Section 2 of Chapter IV of Annex IV.